Exhibit 10.68

 

THE WESTERN UNION COMPANY 2015 LONG-TERM INCENTIVE PLAN

TOTAL SHAREHOLDER RETURN PERFORMANCE-BASED

RESTRICTED STOCK UNIT AWARD AGREEMENT
TERMS AND CONDITIONS FOR U.S. SECTION 16 OFFICERS

 

1.         Pursuant to The Western Union Company 2015 Long-Term Incentive Plan
(the “Plan”), The Western Union Company (the “Company”) hereby grants to
<Participant Name> (“Executive”) an award of Restricted Stock Units (the
“Units”), in the amount specified in Executive’s Award Notice (which forms part
of this Agreement) as of the Grant Date specified in Executive’s Award Notice,
related to shares of Common Stock (“Shares”), subject to the terms and
conditions set forth in this Agreement and the Plan.  The terms of the Plan are
hereby incorporated in this Agreement by this reference and made a part
hereof.  Capitalized terms not defined herein shall have the same definitions as
set forth in the Plan.

 

2.         Each Unit shall provide for the issuance and transfer to Executive of
one Share upon lapse of the restrictions set forth in paragraph 3 below and the
Committee’s determination of the amount of the Award payable to Executive in
accordance with Exhibit A.  Upon issuance and transfer of Shares to Executive
following the Restriction Period (as defined herein), Executive shall have all
rights incident to ownership of such Shares, including but not limited to voting
rights and the right to receive dividends.

 

3.         Subject to the other provisions of this Agreement and the terms of
the Plan, on the third anniversary of the Grant Date, subject to the Committee’s
determination of the amount of the Award payable to Executive in accordance with
Exhibit A, all restrictions on the Units shall lapse and the number of Shares
subject to the Units determined by the Committee to be transferred to Executive
in accordance with Exhibit A shall be issued and transferred to
Executive.  Effective on and after such date, subject to applicable laws and
Company policies, Executive may hold, assign, pledge, sell, or transfer the
Shares transferred to Executive in Executive’s discretion.  The three-year
period in which the Units may be forfeited by Executive is defined as the
“Restriction Period.”

Notwithstanding the foregoing provisions in this paragraph 3, Executive will
forfeit all rights to the Units unless Executive accepts these Terms and
Conditions either through electronic acceptance (if permitted by the Company) or
by signing and returning to the Company a copy of these Terms and Conditions on
or before the 90th day following the Grant Date.  Signed copies of these Terms
and Conditions should be sent to the attention of: Western Union Stock Plan
Administration, 7001 E. Belleview Avenue, HQ 13, Denver, Colorado 80237.  In
addition, notwithstanding any other provision of the Plan or this Agreement, in
order for the restrictions on the Units to lapse, Executive must execute and
return to the Company or accept electronically an updated restrictive covenant
agreement (and any exhibits) if requested by the Company which may contain
certain noncompete, nonsolicitation and/or nondisclosure provisions.  Failure to
execute or electronically accept such an agreement on or before the 90th day
following the Grant Date will cause the Units to be forfeited and cancelled by
the Company without any payment to Executive. 

Prior to the issuance and transfer of Shares upon vesting, the Units will
represent only an unfunded and unsecured obligation of the Company.  Any Shares
determined by the Committee to be transferred to Executive in accordance with
Exhibit A shall be issued and transferred to Executive as soon as
administratively practicable after the end of the Restriction Period, and in no
event later than March 15 of the calendar year immediately following the year in
which the Award ceases to



--------------------------------------------------------------------------------

 



be subject to a substantial risk of forfeiture.  If at any time the Company
determines, in its discretion, that the listing, registration or qualification
of the Shares upon any securities exchange or under any foreign, state or
federal law, or the consent or approval of any governmental authority is
necessary or desirable as a condition to the issuance and transfer of Shares to
Executive (or Executive’s estate), such issuance and transfer will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained.

4.         Subject to the last sentence of this paragraph 4, Executive may elect
to satisfy Executive’s obligation to advance the amount of any required income
or other withholding taxes  (the “Required Tax Payments”) incurred in connection
with the Award by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of Common Stock having an aggregate Fair Market
Value, determined as of the Tax Date, equal to the amount necessary to satisfy
any such obligation, (3) authorizing the Company to withhold whole Shares which
would otherwise be delivered to Executive having an aggregate Fair Market Value,
determined as of the Tax Date, or withhold an amount of cash which would
otherwise be payable to Executive, equal to the amount necessary to satisfy any
such obligation, (4) a cash payment to the Company by a broker-dealer acceptable
to the Company to whom Executive has submitted an irrevocable notice of sale, or
(5) any combination of (1) and (2).  The Company shall have sole discretion to
disapprove of an election pursuant to any of clauses (1)-(5) for any employee
who is not an “officer” as defined in Rule 16a-1(f) under the Securities
Exchange Act of 1934.

Executive acknowledges that the ultimate liability for all Required Tax Payments
legally due by Executive is and remains Executive’s responsibility and may
exceed the amount actually withheld by the Company and/or Executive’s employer
(the “Employer”).  Executive further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Required Tax Payments in connection with any aspect of the Units, including
the grant of the Units, the vesting of the Units, the conversion of the Units
into Shares, the subsequent sale of any Shares acquired at vesting, and the
receipt of any dividends; and (ii) do not commit to structure the terms of the
grant or any aspect of the Units to reduce or eliminate Executive’s tax
liability.

To avoid negative accounting treatment, the Company may withhold or account for
Required Tax Payments by considering applicable minimum statutory withholding
rates.  If the obligation for Required Tax Payments is satisfied by withholding
in Shares, for tax purposes, Executive is deemed to have been issued the full
number of Shares due to Executive at vesting, notwithstanding that a number of
Shares are held back solely for the purpose of paying the Required Tax Payments
due as a result of any aspect of Executive’s participation in the
Plan.  Finally, Executive shall pay to the Company or the Employer any amount of
Required Tax Payments that the Company or the Employer may be required to
withhold as a result of Executive’s receipt of the Units, the vesting of the
Units, or the conversion of the vested Units to Shares that cannot be satisfied
by the means previously described.  The Company may refuse to issue Shares to
Executive if Executive fails to comply with Executive’s obligations in
connection with the Required Tax Payments as described herein.

5.         The Units may not be sold, assigned, transferred, pledged, or
otherwise disposed of, except by will or the laws of descent and distribution,
while subject to restrictions.  If Executive or anyone claiming under or through
Executive attempts to make any such sale, transfer, assignment, pledge

3

 

--------------------------------------------------------------------------------

 



or other disposition of Units in violation of this paragraph 5, such attempted
violation shall be null, void, and without effect.

 

6.         Executive shall forfeit Executive’s right to any unvested Units if
Executive’s continuous employment with the Company or a Subsidiary or Affiliate
terminates for any reason during the Restriction Period (except solely by reason
of a period of Related Employment or as set forth in paragraphs 7 and 9).

 

7.         Except to the extent paragraph 9 applies, if Executive’s employment
with the Company or a Subsidiary or Affiliate terminates involuntarily and
without Cause on or after the first anniversary of the Grant Date, subject to
Executive’s timely execution of an agreement and release in a form acceptable to
the Company which will include restrictive covenants and a comprehensive release
of all claims, Executive will be entitled to a prorated Award.  Such prorated
Award shall be equal to the amount of the Award which is actually earned, based
upon the Committee’s determination of the amount of the Award payable to
Executive in accordance with Exhibit A, multiplied by a fraction, the numerator
of which shall equal the number of days Executive was employed with the Company
during the Restriction Period and the denominator of which shall equal the
number of days in the Restriction Period.  Such prorated Award shall be paid at
the same time as if Executive had remained employed with the Company through the
end of the Restriction Period.  Notwithstanding anything to the contrary in the
Severance/Change in Control Policy (Executive Committee Level), if Executive’s
employment with the Company or a Subsidiary or Affiliate terminates
involuntarily and without Cause before the first anniversary of the Grant Date
(other than on account of death or Disability), and paragraph 9 does not apply,
Executive shall not be entitled to a prorated Award.  

 

If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of death or Disability during the Restriction Period, the
Award shall be paid, to the extent earned, based upon the Committee’s
determination of the amount of the Award payable to Executive in accordance with
Exhibit A, to Executive or Executive’s executor, administrator, legal
representative, beneficiary or similar person (together, the “Beneficiary”), as
the case may be, as if Executive had remained employed with the Company through
the end of the Restriction Period. 

 

If Executive’s employment with the Company or a Subsidiary or Affiliate
terminates by reason of Retirement, Executive shall be entitled to a prorated
Award.  Such prorated Award shall be equal to the amount of the Award which is
actually earned, based upon the Committee’s determination of the amount of the
Award payable to Executive in accordance with Exhibit A, multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed with the Company during the Restriction Period and the denominator of
which shall equal the number of days in the Restriction Period.  Such prorated
Award shall be paid at the same time as if Executive had remained employed with
the Company through the end of the Restriction Period.   

 

8.         During the Restriction Period, Executive (and any person succeeding
to Executive’s rights pursuant to the Plan) will have no ownership interest or
rights in Shares underlying the Units, including no rights to receive dividends
or other distributions made or paid with respect to such Shares or to exercise
voting or other shareholder rights with respect to such Shares.  Executive is
not entitled to receive dividend equivalents in connection with this Award. 

 



4

 

--------------------------------------------------------------------------------

 



9.         If Executive’s employment is terminated by the Company, a Subsidiary
or an Affiliate involuntarily and without Cause (or otherwise terminates for an
eligible reason according to the terms of the Company severance policy
applicable to Executive as of the effective date of a Change in Control (if
any)) during the 24-month period commencing on the effective date of the Change
in Control, then, subject to the terms of any severance policy applicable to
Executive as of the effective date of the Change in Control, the Award shall be
paid to Executive, to the extent earned, in accordance with Exhibit A, as if
Executive had remained employed with the Company through the end of the
Restriction Period.

 

10.       The terms of this Agreement may be amended from time to time by the
Committee in its sole discretion in any manner that it deems appropriate;
provided, however, that no such amendment shall adversely affect in a material
manner any right of Executive under this Agreement without Executive’s written
consent. 

 

11.       Any action taken or decision made by the Company, the Board, or the
Committee or their delegates arising out of or in connection with the
construction, administration, interpretation or effect of the Plan or this
Agreement shall lie within their sole and absolute discretion, as the case may
be, and shall be final, conclusive and binding on Executive and all persons
claiming under or through Executive.  By accepting this grant of Units or other
benefit under the Plan, Executive and each person claiming under or through
Executive shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board or the Committee or their delegates.

 

12.       This grant of Units is discretionary, non-binding for future years and
there is no promise or guarantee that such grants will be offered to Executive
in future years.

 

13.       The Company is not providing any tax, legal or financial advice, nor
is the Company making any recommendations regarding Executive’s participation in
the Plan, or Executive’s acquisition or sale of the Shares underlying the
Units.  Executive is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.

 

14.       The validity, construction, interpretation, administration and effect
of these Terms and Conditions and the Plan and rights relating to the Plan and
to this Agreement, shall be governed by the substantive laws, but not the choice
of law rules, of the State of Delaware, as provided in the Plan.  For purposes
of litigating any dispute that arises directly or indirectly under the grant of
the Units or the Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of Colorado, and agree that such litigation shall be
conducted in the courts of Denver County, or the federal courts for the United
States for the District of Colorado, where this grant is made and/or to be
performed.

 

15.       The Company may, in its sole discretion, decide to deliver any
documents related to the Units and to participation in the Plan or related to
future Units that may be granted under the Plan by electronic means or to
request Executive’s consent to participate in the Plan by electronic
means.  Executive hereby consents to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
online or electronic system established and maintained by the Company or a third
party designated by the Company.



5

 

--------------------------------------------------------------------------------

 



 

16.       If one or more provisions of this Agreement shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this Agreement to be construed as to foster the
intent of this Agreement and the Plan.

 

17.       Notwithstanding anything in the Agreement to the contrary, this Award,
and any related payments, are subject to the provisions of (i) The Western Union
Company Clawback Policy, as in effect on the Grant Date, (ii) the clawback
policy, as in effect on the Grant Date, adopted by the Company in order to
comply with paragraph 7 of the Enhanced Compliance Undertaking of the Deferred
Prosecution Agreement dated January 19, 2017 by and between the Company, the
U.S. Department of Justice, and the U.S. Attorney’s Offices for the Eastern and
Middle Districts of Pennsylvania, the Central District of California, and the
Southern District of Florida, and (iii) any modification to the foregoing
clawback policies or any other clawback policy of the Company adopted to comply
with applicable laws, rules, regulations or governmental orders or judgments.  
  

 

18.       To the extent any amounts under this Agreement are payable by
reference to Executive’s “termination of employment,” such term shall be deemed
to refer to Executive’s “separation from service,” within the meaning of Section
409A of the Code.  Notwithstanding any other provision in this Agreement, if
Executive is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Executive’s separation from service, then to the extent any
amount payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, (ii) is
payable upon Executive’s separation from service and (iii) under the terms of
this Agreement would be payable prior to the six-month anniversary of
Executive’s separation from service, such payment shall be delayed until the
earlier to occur of (a) the six-month anniversary of the separation from service
or (b) the date of Executive’s death. In addition, to the extent any amount
payable under this Agreement (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Section 409A of the Code, and (ii)
such payment is conditioned upon Executive’s execution of a release and is to be
paid or provided during a designated period that begins in one taxable year and
ends in a second taxable year, such payment shall be paid or provided in the
later of the two taxable years. 

 

 

On Behalf of The Western Union Company

 

By:       ____________________________

Title:    <Name, Title, Signature>

 





6

 

--------------------------------------------------------------------------------

 



I accept the grant of Units under the terms and conditions set forth in this
Agreement.

 

By:       ____________________________

<Participant Name>

 

 

Date: <Date>

 

 

7

 

--------------------------------------------------------------------------------